DISMISS and Opinion Filed December 18, 2018




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00264-CV

                          THE STATE OF TEXAS, Appellant
                                      V.
                        ENERGY TRANSFER FUEL, LP, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-00545-2016

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Evans, and Justice Brown
                              Opinion by Chief Justice Wright
       We reinstate this appeal. The appeal was abated pending the Court’s determination of the

State of Texas’s mandamus petition seeking to have the judgment challenged in this appeal, as

well as another judgment and other orders, vacated as void. By opinion dated November 14, 2018,

we conditionally granted mandamus relief. See In re State of Tex., No. 05-18-00686-CV, 2018
WL 5961735 *1 (Tex. App.—Dallas Nov. 14, 2018, orig. proceeding) (mem. op.). Our disposition

of the mandamus petition moots this appeal as no live controversy remains. Matthews v. Kountze

Indep. Sch. Dist., 484 S.W.3d 416, 418 (Tex. 2016). Because we do not have jurisdiction over

moot controversies, we dismiss the appeal. See 42.3(a)(1); Matthews, 484 S.W.3d at 418.


                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE
180264F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 THE STATE OF TEXAS, Appellant                    On Appeal from the County Court at Law
                                                  No. 6, Collin County, Texas
 No. 05-18-00264-CV       V.                      Trial Court Cause No. 006-00545-2016.
                                                  Opinion delivered by Chief Justice Wright.
 ENERGY TRANSFER FUEL, LP,                        Justices Evans and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER Energy Transfer Fuel, LP recover its costs, if any, of this appeal from
appellant the State of Texas.


Judgment entered December 18, 2018.




                                            –2–